 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7
 
CONVERTIBLE PROMISSORY NOTE
 
Effective Date: March 12, 2015 U.S. $225,000.00


FOR VALUE RECEIVED, Boston Therapeutics, Inc., a Delaware corporation
(“Borrower”), promises to pay to Typenex Co-Investment, LLC, a Utah limited
liability company, or its successors or assigns (“Lender”), $225,000.00 and any
interest, fees, charges, and late fees on the date that is eleven (11) months
after the Purchase Price Date (as defined below) (the “Maturity Date”) in
accordance with the terms set forth herein and to pay interest on the
Outstanding Balance at the rate of ten percent (10%) per annum from the Purchase
Price Date until the same is paid in full. This Convertible Promissory Note
(this “Note”) is issued and made effective as of March 12, 2015 (the “Effective
Date”). This Note is issued pursuant to that certain Securities Purchase
Agreement dated March 12, 2015, as the same may be amended from time to time, by
and between Borrower and Lender (the “Purchase Agreement”). All interest
calculations hereunder shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months, shall compound daily and shall
be payable in accordance with the terms of this Note. Certain capitalized terms
used herein are defined in Attachment 1 attached hereto and incorporated herein
by this reference.
 
This Note carries an OID of $20,000.00. In addition, Borrower agrees to pay
$5,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note and the Warrant (as defined in the Purchase
Agreement) shall be $200,000.00 (the “Purchase Price”), computed as follows:
$225,000.00 original principal balance, less the OID, less the Transaction
Expense Amount. The Purchase Price shall be payable by Lender by wire transfer
of immediately available funds.
 
1.           Payment; Prepayment. Provided there is an Outstanding Balance, on
each Installment Date (as defined below), Borrower shall pay to Lender an amount
equal to the Installment Amount (as defined below) due on such Installment Date
in accordance with Section 8. All payments owing hereunder shall be in lawful
money of the United States of America or Conversion Shares (as defined below),
as provided for herein, and delivered to Lender at the address furnished to
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, then to (c) accrued
and unpaid interest, and thereafter, to (d) principal. Notwithstanding the
foregoing, so long as Borrower has not received a Lender Conversion Notice (as
defined below) or an Installment Notice (as defined below) from Lender where the
applicable Conversion Shares have not yet been delivered and so long as no Event
of Default has occurred since the Effective Date (whether declared by Lender or
undeclared), then Borrower shall have the right, exercisable on not less than
five (5) Trading Days prior written notice to Lender to prepay the Outstanding
Balance of this Note, in full, in accordance with this Section 1. Any notice of
prepayment hereunder (an “Optional Prepayment Notice”) shall be delivered to
Lender at its registered address and shall state: (y) that Borrower is
exercising its right to prepay this Note, and (z) the date of prepayment, which
shall be not less than five (5) Trading Days from the date of the Optional
Prepayment Notice. On the date fixed for prepayment (the “Optional Prepayment
Date”), Borrower shall make payment of the Optional Prepayment Amount (as
defined below) to or upon the order of Lender as may be specified by Lender in
writing to Borrower. If Borrower exercises its right to prepay this Note,
Borrower shall make payment to Lender of an amount in cash equal to 125%
multiplied by the then Outstanding Balance of this Note (the “Optional
Prepayment Amount”). In the event Borrower delivers the Optional Prepayment
Amount to Lender prior to the Optional Prepayment Date or without delivering an
Optional Prepayment Notice to Lender as set forth herein without Lender’s prior
written consent, the Optional Prepayment Amount shall not be deemed to have been
paid to Lender until the Optional Prepayment Date. Moreover, in such event the
Optional Prepayment Liquidated Damages Amount will automatically be added to the
Outstanding Balance of this Note on the day Borrower delivers the Optional
Prepayment Amount to Lender. In the event Borrower delivers the Optional
Prepayment Amount without an Optional Prepayment Notice, then the Optional
Prepayment Date will be deemed to be the date that is five (5) Trading Days from
the date that the Optional Prepayment Amount was delivered to Lender. In
addition, if Borrower delivers an Optional Prepayment Notice and fails to pay
the Optional Prepayment Amount due to Lender within two (2) Trading Days
following the Optional Prepayment Date, Borrower shall forever forfeit its right
to prepay this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Security. This Note is unsecured.
 
3.           Lender Optional Conversion.
 
3.1.           Lender Conversion Price. Subject to adjustment as set forth in
this Note, the conversion price for each Lender Conversion (as defined below)
shall be $0.30 (the “Lender Conversion Price”). However, in the event the Market
Capitalization falls below $5,000,000.00 at any time, then in such event (a) the
Lender Conversion Price for all Lender Conversions occurring after the first
date of such occurrence shall equal the lower of the Lender Conversion Price and
the Market Price as of any applicable date of Conversion, and (b) the true-up
provisions of Section 11 below shall apply to all Lender Conversions that occur
after the first date the Market Capitalization falls below $5,000,000.00,
provided that all references to the “Installment Notice” in Section 11 shall be
replaced with references to a “Lender Conversion Notice” for purposes of this
Section 3.1, all references to “Installment Conversion Shares” in Section 11
shall be replaced with references to “Lender Conversion Shares” for purposes of
this Section 3.1, and all references to the “Installment Conversion Price” in
Section 11 shall be replaced with references to the “Lender Conversion Price”
for purposes of this Section 3.1.
 
3.2.           Lender Conversions. Lender has the right at any time after the
Purchase Price Date until the Outstanding Balance has been paid in full,
including without limitation (i) until any Optional Prepayment Date (even if
Lender has received an Optional Prepayment Notice) or at any time thereafter
with respect to any amount that is not prepaid, and (ii) during or after any
Fundamental Default Measuring Period, at its election, to convert (each instance
of conversion is referred to herein as a “Lender Conversion”) all or any part of
the Outstanding Balance into shares (“Lender Conversion Shares”) of fully paid
and non-assessable common stock, $0.001 par value per share (“Common Stock”), of
Borrower as per the following conversion formula: the number of Lender
Conversion Shares equals the amount being converted (the “Conversion Amount”)
divided by the Lender Conversion Price. Conversion notices in the form attached
hereto as Exhibit A (each, a “Lender Conversion Notice”) may be effectively
delivered to Borrower by any method of Lender’s choice (including but not
limited to facsimile, email, mail, overnight courier, or personal delivery), and
all Lender Conversions shall be cashless and not require further payment from
Lender. Borrower shall deliver the Lender Conversion Shares from any Lender
Conversion to Lender in accordance with Section 9 below.
 
3.3.           Application to Installments. Notwithstanding anything to the
contrary herein, including without limitation Section 8 hereof, Lender may, in
its sole discretion, apply all or any portion of any Lender Conversion toward
any Installment Conversion (as defined below), even if such Installment
Conversion is pending, as determined in Lender’s sole discretion, by delivering
written notice of such election (which notice may be included as part of the
applicable Lender Conversion Notice) to Borrower at any date on or prior to the
applicable Installment Date. In such event, Borrower may not elect to allocate
such portion of the Installment Amount being paid pursuant to this Section 3.3
in the manner prescribed in Section 8.3; rather, Borrower must reduce the
applicable Installment Amount by the Conversion Amount described in this Section
3.3.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Defaults and Remedies.
 
4.1.           Defaults. The following are events of default under this Note
(each, an “Event of Default”): 1) Borrower shall fail to pay any principal,
interest, fees, charges, or any other amount when due and payable hereunder; or
2) Borrower shall fail to deliver any Lender Conversion Shares in accordance
with the terms hereof; or 3) Borrower shall fail to deliver any Installment
Conversion Shares (as defined below) or True-Up Shares (as defined below) in
accordance with the terms hereof; or 4) a receiver, trustee or other similar
official shall be appointed over Borrower or a material part of its assets and
such appointment shall remain uncontested for twenty (20) days or shall not be
dismissed or discharged within sixty (60) days; or 5) Borrower shall become
insolvent or generally fails to pay, or admits in writing its inability to pay,
its debts as they become due, subject to applicable grace periods, if any; or 6)
Borrower shall make a general assignment for the benefit of creditors; or 7)
Borrower shall file a petition for relief under any bankruptcy, insolvency or
similar law (domestic or foreign); or 8) an involuntary proceeding shall be
commenced or filed against Borrower; or 9) Borrower shall default or otherwise
fail to observe or perform any covenant, obligation, condition or agreement of
Borrower contained herein or in any other Transaction Document (as defined in
the Purchase Agreement), other than those specifically set forth in this Section
4.1; or 10) any representation, warranty or other statement made or furnished by
or on behalf of Borrower to Lender herein, in any Transaction Document, or
otherwise in connection with the issuance of this Note shall be false,
incorrect, incomplete or misleading in any material respect when made or
furnished; or 11) Borrower shall (i) terminate its status as an issuer required
to file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would permit such termination, or (ii) become delinquent
in its filing requirements as a fully-reporting issuer registered with the SEC
or shall fail to timely file all required quarterly and annual reports and any
other filings that are necessary to enable Lender to sell Conversion Shares or
True-Up Shares pursuant to Rule 144; or 12) the occurrence of a Fundamental
Transaction without Lender’s prior written consent; or 13) Borrower shall fail
to maintain the Share Reserve as required under the Purchase Agreement; or 14)
Borrower effectuates a reverse split of its Common Stock without twenty (20)
Trading Days prior written notice to Lender; or 15) any money judgment, writ or
similar process shall be entered or filed against Borrower or any subsidiary of
Borrower or any of its property or other assets for more than $100,000.00, and
shall remain unvacated, unbonded or unstayed for a period of twenty (20)
calendar days unless otherwise consented to by Lender; or 16) Borrower shall
fail to deliver to Lender original signature pages to all Transaction Documents
within five (5) Trading Days of the Purchase Price Date; or 17) Borrower shall
fail to be DWAC Eligible.
 
4.2.           Remedies. Upon the occurrence of any Event of Default, Borrower
shall within one (1) Trading Day deliver written notice thereof via facsimile,
email or reputable overnight courier (with next day delivery specified) (an
“Event of Default Notice”) to Lender. At any time and from time to time after
the earlier of Lender’s receipt of an Event of Default Notice and Lender
becoming aware of the occurrence of any Event of Default, Lender may accelerate
this Note by written notice to Borrower, with the Outstanding Balance becoming
immediately due and payable in cash at the Mandatory Default Amount.
Notwithstanding the foregoing, at any time following the occurrence of any Event
of Default, Lender may, at its option, elect to increase the Outstanding Balance
by applying the Default Effect (subject to the limitation set forth below) via
written notice to Borrower without accelerating the Outstanding Balance, in
which event the Outstanding Balance shall be increased as of the date of the
occurrence of the applicable Event of Default pursuant to the Default Effect,
but the Outstanding Balance shall not be immediately due and payable unless so
declared by Lender (for the avoidance of doubt, if Lender elects to apply the
Default Effect pursuant to this sentence, it shall reserve the right to declare
the Outstanding Balance immediately due and payable at any time and no such
election by Lender shall be deemed to be a waiver of its right to declare the
Outstanding Balance immediately due and payable as set forth herein unless
otherwise agreed to by Lender in writing). Notwithstanding the foregoing, upon
the occurrence of any Event of Default described in clauses (d), (e), (f), (g)
or (h) of Section 4.1, the Outstanding Balance as of the date of acceleration
shall become immediately and automatically due and payable in cash at the
Mandatory Default Amount, without any written notice required by Lender. At any
time following the occurrence of any Event of Default, upon written notice given
by Lender to Borrower, interest shall accrue on the Outstanding Balance
beginning on the date the applicable Event of Default occurred at an interest
rate equal to the lesser of 22% per annum or the maximum rate permitted under
applicable law (“Default Interest”); provided, however, that no Default Interest
shall accrue during the Fundamental Default Measuring Period. Additionally,
following the occurrence of any Event of Default, Borrower may, at its option,
pay any Lender Conversion in cash instead of Lender Conversion Shares by paying
to Lender on or before the applicable Delivery Date (as defined below) a cash
amount equal to the number of Lender Conversion Shares set forth in the
applicable Lender Conversion Notice multiplied by the highest intra-day trading
price of the Common Stock that occurs during the period beginning on the date
the applicable Event of Default occurred and ending on the date of the
applicable Lender Conversion Notice. In connection with acceleration described
herein, Lender need not provide, and Borrower hereby waives, any presentment,
demand, protest or other notice of any kind, and Lender may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such acceleration may be rescinded and annulled by Lender at any time prior to
payment hereunder and Lender shall have all rights as a holder of the Note until
such time, if any, as Lender receives full payment pursuant to this Section 4.2.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon. Nothing herein shall limit Lender’s right
to pursue any other remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to Borrower’s failure to timely deliver Conversion Shares upon
Conversion of the Notes as required pursuant to the terms hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
4.3.           Fundamental Default Remedies. Notwithstanding anything to the
contrary herein, in addition to all other remedies set forth herein, the
Fundamental Liquidated Damages Amount shall be added to the Outstanding Balance
upon Lender’s delivery to Borrower of a notice (which notice Lender may deliver
to Borrower at any time following the occurrence of a Fundamental Default)
setting forth its election to declare a Fundamental Default and the Fundamental
Liquidated Damages Amount that will be added to the Outstanding Balance.
 
4.4.           Certain Additional Rights. Notwithstanding anything to the
contrary herein, in the event Borrower fails to make any payment or otherwise to
deliver any Conversion Shares as and when required under this Note, then (i) the
Lender Conversion Price for all Lender Conversions occurring after the date of
such failure to pay shall equal the lower of the Lender Conversion Price and the
Market Price as of any applicable date of Conversion, and (ii) the true-up
provisions of Section 11 below shall apply to all Lender Conversions that occur
after the date of such failure to pay, provided that all references to the
“Installment Notice” in Section 11 shall be replaced with references to a
“Lender Conversion Notice” for purposes of this Section 4.4, all references to
“Installment Conversion Shares” in Section 11 shall be replaced with references
to “Lender Conversion Shares” for purposes of this Section 4.4, and all
references to the “Installment Conversion Price” in Section 11 shall be replaced
with references to the “Lender Conversion Price” for purposes of this Section
4.4.
 
4.5.           Cross Default. A breach or default by Borrower of any covenant or
other term or condition contained in any Other Agreements shall, at the option
of Lender, be considered an Event of Default under this Note, in which event
Lender shall be entitled (but in no event required) to apply all rights and
remedies of Lender under the terms of this Note.
 
5.           Unconditional Obligation; No Offset. Borrower acknowledges that
this Note is an unconditional, valid, binding and enforceable obligation of
Borrower not subject to offset, deduction or counterclaim of any kind. Borrower
hereby waives any rights of offset it now has or may have hereafter against
Lender, its successors and assigns, and agrees to make the payments or
Conversions called for herein in accordance with the terms of this Note.
 
 
4

--------------------------------------------------------------------------------

 
 
6.           Waiver. No waiver of any provision of this Note shall be effective
unless it is in the form of a writing signed by the party granting the waiver.
No waiver of any provision or consent to any prohibited action shall constitute
a waiver of any other provision or consent to any other prohibited action,
whether or not similar. No waiver or consent shall constitute a continuing
waiver or consent or commit a party to provide a waiver or consent in the future
except to the extent specifically set forth in writing.
 
7.           Rights Upon Issuance of Securities.
 
7.1.           Subsequent Equity Sales. Except with respect to Excluded
Securities, if Borrower or any subsidiary thereof, as applicable, at any time
this Note is outstanding, shall sell, issue or grant any Common Stock, option to
purchase Common Stock, right to reprice, preferred shares convertible into
Common Stock, or debt, warrants, options or other instruments or securities to
Lender or any third party which are convertible into or exercisable for shares
of Common Stock (collectively, the “Equity Securities”), including without
limitation any Deemed Issuance, at an effective price per share less than the
then effective Lender Conversion Price (such issuance is referred to herein as a
“Dilutive Issuance”), then, the Lender Conversion Price shall be automatically
reduced and only reduced to equal such lower effective price per share. If the
holder of any Equity Securities so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options, or rights
per share which are issued in connection with such Dilutive Issuance, be
entitled to receive shares of Common Stock at an effective price per share that
is less than the Lender Conversion Price, such issuance shall be deemed to have
occurred for less than the Lender Conversion Price on the date of such Dilutive
Issuance, and the then effective Lender Conversion Price shall be reduced and
only reduced to equal such lower effective price per share. Such adjustments
described above to the Lender Conversion Price shall be permanent (subject to
additional adjustments under this section), and shall be made whenever such
Equity Securities are issued. Borrower shall notify Lender, in writing, no later
than the Trading Day following the issuance of any Equity Securities subject to
this Section 7.1, indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price, or other pricing terms
(such notice, the “Dilutive Issuance Notice”). For purposes of clarification,
whether or not Borrower provides a Dilutive Issuance Notice pursuant to this
Section 7.1, upon the occurrence of any Dilutive Issuance, on the date of such
Dilutive Issuance the Lender Conversion Price shall be lowered to equal the
applicable effective price per share regardless of whether Borrower or Lender
accurately refers to such lower effective price per share in any Installment
Notice or Lender Conversion Notice.
 
7.2.           Adjustment of Lender Conversion Price upon Subdivision or
Combination of Common Stock. Without limiting any provision hereof, if Borrower
at any time on or after the Effective Date subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Lender Conversion
Price in effect immediately prior to such subdivision will be proportionately
reduced. Without limiting any provision hereof, if Borrower at any time on or
after the Effective Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Lender Conversion Price in effect immediately
prior to such combination will be proportionately increased. Any adjustment
pursuant to this Section 7.2 shall become effective immediately after the
effective date of such subdivision or combination. If any event requiring an
adjustment under this Section 7.2 occurs during the period that a Lender
Conversion Price is calculated hereunder, then the calculation of such Lender
Conversion Price shall be adjusted appropriately to reflect such event.
 
 
5

--------------------------------------------------------------------------------

 
 
7.3.           Other Events. In the event that Borrower (or any subsidiary)
shall take any action to which the provisions hereof are not strictly
applicable, or, if applicable, would not operate to protect Lender from dilution
or if any event occurs of the type contemplated by the provisions of this
Section 7 but not expressly provided for by such provisions (including, without
limitation, the granting of stock appreciation rights, phantom stock rights or
other rights with equity features), then Borrower’s board of directors shall in
good faith determine and implement an appropriate adjustment in the Lender
Conversion Price so as to protect the rights of Lender, provided that no such
adjustment pursuant to this Section 7.3 will increase the Lender Conversion
Price as otherwise determined pursuant to this Section 7, provided further that
if Lender does not accept such adjustments as appropriately protecting its
interests hereunder against such dilution, then Borrower’s board of directors
and Lender shall agree, in good faith, upon an independent investment bank of
nationally recognized standing to make such appropriate adjustments, whose
determination shall be final and binding and whose fees and expenses shall be
borne by Borrower.
 
8.           Borrower Installments.
 
8.1.           Installment Conversion Price. Subject to the adjustments set
forth herein, the conversion price for each Installment Conversion (the
“Installment Conversion Price”) shall be the lesser of (i) the Lender Conversion
Price, and (ii) the Market Price.
 
8.2.           Installment Conversions. Beginning on the date that is six (6)
months after the Purchase Price Date and on the same day of each month
thereafter until the Maturity Date, if paying in cash, Borrower shall pay to
Lender the applicable Installment Amount due on such date subject to the
provisions of this Section 8, and if paying in Installment Conversion Shares (as
defined below), Borrower shall deliver such Installment Conversion Shares on or
before the Delivery Date. Payments of each Installment Amount may be made (a) in
cash, or (b) by converting such Installment Amount into shares of Common Stock
(“Installment Conversion Shares”, and together with the Lender Conversion
Shares, the “Conversion Shares”) in accordance with this Section 8 (each an
“Installment Conversion”) per the following formula: the number of Installment
Conversion Shares equals the portion of the applicable Installment Amount being
converted divided by the Installment Conversion Price, or (c) by any combination
of the foregoing, so long as the cash is delivered to Lender on the applicable
Installment Date and the Installment Conversion Shares are delivered to Lender
on or before the applicable Delivery Date. Notwithstanding the foregoing,
Borrower will not be entitled to elect an Installment Conversion with respect to
any portion of any applicable Installment Amount and shall be required to pay
the entire Installment Amount in cash if on the applicable Installment Date (as
defined below) there is an Equity Conditions Failure, and such failure is not
waived in writing by Lender. Moreover, in the event Borrower desires to pay all
or any portion of any Installment Amount in cash, it must notify Lender in
writing of such election and the portion of the applicable Installment Amount it
elects to pay in cash not more than twenty-five (25) or less than fifteen (15)
Trading Days prior to the applicable Installment Date. If Borrower fails to so
notify Lender, it shall not be permitted to elect to pay any portion of such
Installment Amount in cash unless otherwise agreed to by Lender in writing or
proposed by Lender in an Installment Notice delivered by Lender to Borrower.
Notwithstanding that failure to repay this Note in full by the Maturity Date is
an Event of Default, the Installment Dates shall continue after the Maturity
Date pursuant to this Section 8 until the Outstanding Balance is repaid in full,
provided that Lender shall, in Lender’s sole discretion, determine the
Installment Amount for each Installment Date after the Maturity Date.
 
 
6

--------------------------------------------------------------------------------

 
 
8.3.           Allocation of Installment Amounts. Subject to Section 8.2
regarding an Equity Conditions Failure, for each Installment Date (each, an
“Installment Date”), Borrower may elect to allocate the amount of the applicable
Installment Amount between cash and via an Installment Conversion, by email or
fax delivery of a notice to Lender substantially in the form attached hereto as
Exhibit B (each, an “Installment Notice”), provided, that to be effective, each
applicable Installment Notice must be received by Lender not more than
twenty-five (25) or less than fifteen (15) Trading Days prior to the applicable
Installment Date. If Lender has not received an Installment Notice within such
time period, then Lender may prepare the Installment Notice and deliver the same
to Borrower by fax or email. Following its receipt of such Installment Notice,
Borrower may either ratify Lender’s proposed allocation in the applicable
Installment Notice or elect to change the allocation by written notice to Lender
by email or fax on or before 12:00 p.m. New York time on the applicable
Installment Date, so long as the sum of the cash payments and the amount of
Installment Conversions equal the applicable Installment Amount, provided that
Lender must approve any increase to the portion of the Installment Amount
payable in cash. If Borrower fails to notify Lender of its election to change
the allocation prior to the deadline set forth in the previous sentence (and
seek approval to increase the amount payable in cash), it shall be deemed to
have ratified and accepted the allocation set forth in the applicable
Installment Notice prepared by Lender. If neither Borrower nor Lender prepare
and deliver to the other party an Installment Notice as outlined above, then
Borrower shall be deemed to have elected that the entire Installment Amount be
converted via an Installment Conversion. Borrower acknowledges and agrees that
regardless of which party prepares the applicable Installment Notice, the
amounts and calculations set forth thereon are subject to correction or
adjustment because of error, mistake, or any adjustment resulting from an Event
of Default or other adjustment permitted under the Transaction Documents (an
“Adjustment”). Furthermore, no error or mistake in the preparation of such
notices, or failure to apply any Adjustment that could have been applied prior
to the preparation of an Installment Notice may be deemed a waiver of Lender’s
right to enforce the terms of any Note, even if such error, mistake, or failure
to include an Adjustment arises from Lender’s own calculation. Borrower shall
deliver the Installment Conversion Shares from any Installment Conversion to
Lender in accordance with Section 9 below on or before each applicable Delivery
Date.
 
9.           Method of Conversion Share Delivery. On or before the close of
business on the third (3rd) Trading Day following the Installment Date or the
third (3rd) Trading Day following the date of delivery of a Lender Conversion
Notice, as applicable (the “Delivery Date”), Borrower shall, provided it is DWAC
Eligible at such time, deliver or cause its transfer agent to deliver the
applicable Conversion Shares electronically via DWAC to the account designated
by Lender in the applicable Lender Conversion Notice or Installment Notice. If
Borrower is not DWAC Eligible, it shall deliver to Lender or its broker (as
designated in the Lender Conversion Notice or Installment Notice, as
applicable), via reputable overnight courier, a certificate representing the
number of shares of Common Stock equal to the number of Conversion Shares to
which Lender shall be entitled, registered in the name of Lender or its
designee. For the avoidance of doubt, Borrower has not met its obligation to
deliver Conversion Shares by the Delivery Date unless Lender or its broker, as
applicable, has actually received the certificate representing the applicable
Conversion Shares no later than the close of business on the relevant Delivery
Date pursuant to the terms set forth above.
 
10.           Conversion Delays. If Borrower fails to deliver Conversion Shares
or True-Up Shares in accordance with the timeframes stated in Sections 9 or 11,
as applicable, Lender, at any time prior to selling all of those Conversion
Shares or True-Up Shares, as applicable, may rescind in whole or in part that
particular Conversion attributable to the unsold Conversion Shares or True-Up
Shares, with a corresponding increase to the Outstanding Balance (any returned
amount will tack back to the Purchase Price Date for purposes of determining the
holding period under Rule 144). In addition, for each Lender Conversion, in the
event that Lender Conversion Shares are not delivered by the fourth Trading Day
(inclusive of the day of the Lender Conversion), a late fee equal to the greater
of (a) $500.00 and (b) 2% of the applicable Lender Conversion Share Value
rounded to the nearest multiple of $100.00 (but in any event the cumulative
amount of such late fees for each Lender Conversion shall not exceed 200% of the
applicable Lender Conversion Share Value) will be assessed for each day after
the third Trading Day (inclusive of the day of the Lender Conversion) until
Lender Conversion Share delivery is made; and such late fee will be added to the
Outstanding Balance (such fees, the “Conversion Delay Late Fees”). For
illustration purposes only, if Lender delivers a Lender Conversion Notice to
Borrower pursuant to which Borrower is required to deliver 100,000 Lender
Conversion Shares to Lender and on the Delivery Date such Lender Conversion
Shares have a Lender Conversion Share Value of $20,000.00 (assuming a Closing
Trade Price on the Delivery Date of $0.20 per share of Common Stock), then in
such event a Conversion Delay Late Fee in the amount of $500.00 per day (the
greater of $500.00 per day and $20,000.00 multiplied by 2%, which is $400.00)
would be added to the Outstanding Balance of the Note until such Lender
Conversion Shares are delivered to Lender. For purposes of this example, if the
Lender Conversion Shares are delivered to Lender twenty (20) days after the
applicable Delivery Date, the total Conversion Delay Late Fees that would be
added to the Outstanding Balance would be $10,000.00 (20 days multiplied by
$500.00 per day). If the Lender Conversion Shares are delivered to Lender one
hundred (100) days after the applicable Delivery Date, the total Conversion
Delay Late Fees that would be added to the Outstanding Balance would be
$40,000.00 (100 days multiplied by $500.00 per day, but capped at 200% of the
Lender Conversion Share Value).
 
 
7

--------------------------------------------------------------------------------

 
 
11.           True-Up. On the date that is twenty (20) Trading Days (a “True-Up
Date”) from each date that the Installment Conversion Shares delivered by
Borrower to Lender become Free Trading, there shall be a true-up where Borrower
shall deliver to Lender additional Installment Conversion Shares (“True-Up
Shares”) if the Installment Conversion Price as of the True-Up Date is less than
the Installment Conversion Price used in the applicable Installment Notice. In
such event, Borrower shall deliver to Lender within three (3) Trading Days of
the True-Up Date (the “True-Up Share Delivery Date”) a number of True-Up Shares
equal to the difference between the number of Installment Conversion Shares that
would have been delivered to Lender on the True-Up Date based on the Installment
Conversion Price as of the True-Up Date and the number of Installment Conversion
Shares originally delivered to Lender pursuant to the applicable Installment
Notice. For the avoidance of doubt, if the Installment Conversion Price as of
the True-Up Date is higher than the Installment Conversion Price set forth in
the applicable Installment Notice, then Borrower shall have no obligation to
deliver True-Up Shares to Lender, nor shall Lender have any obligation to return
any excess Installment Conversion Shares to Borrower under any circumstance. For
the convenience of Borrower only, Lender may, in its sole discretion, deliver to
Borrower a notice (pursuant to a form of notice substantially in the form
attached hereto as Exhibit C) informing Borrower of the number of True-Up Shares
it is obligated to deliver to Lender as of any given True-Up Date, provided that
if Lender does not deliver any such notice, Borrower shall not be relieved of
its obligation to deliver True-Up Shares pursuant to this Section 11.
Notwithstanding the foregoing, if Borrower fails to deliver any required True-Up
Shares on or before any applicable True-Up Share Delivery Date, then in such
event the Outstanding Balance of this Note will automatically increase by a sum
equal to the number of True-Up Shares deliverable as of the applicable True-Up
Date multiplied by the Market Price for the Common Stock as of the applicable
True-Up Date (under Lender’s and Borrower’s expectations that any such increase
will tack back to the Purchase Price Date for purposes of determining the
holding period under Rule 144).
 
12.           Ownership Limitation. Notwithstanding anything to the contrary
contained in this Note or the other Transaction Documents, if at any time Lender
shall or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause Lender (together with its affiliates)
to beneficially own a number of shares exceeding 4.99% of the number of shares
of Common Stock outstanding on such date (including for such purpose the shares
of Common Stock issuable upon such issuance) (the “Maximum Percentage”), then
Borrower must not issue to Lender shares of the Common Stock which would exceed
the Maximum Percentage. For purposes of this section, beneficial ownership of
Common Stock will be determined pursuant to Section 13(d) of the 1934 Act. The
shares of Common Stock issuable to Lender that would cause the Maximum
Percentage to be exceeded are referred to herein as the “Ownership Limitation
Shares”. Borrower will reserve the Ownership Limitation Shares for the exclusive
benefit of Lender. From time to time, Lender may notify Borrower in writing of
the number of the Ownership Limitation Shares that may be issued to Lender
without causing Lender to exceed the Maximum Percentage. Upon receipt of such
notice, Borrower shall be unconditionally obligated to immediately issue such
designated shares to Lender, with a corresponding reduction in the number of the
Ownership Limitation Shares. Notwithstanding the forgoing, the term “4.99%”
above shall be replaced with “9.99%” at such time as the Market Capitalization
is less than $10,000,000.00. Notwithstanding any other provision contained
herein, if the term “4.99%” is replaced with “9.99%” pursuant to the preceding
sentence, such increase to “9.99%” shall remain at 9.99% until increased,
decreased or waived by Lender as set forth below. By written notice to Borrower,
Lender may increase, decrease or waive the Maximum Percentage as to itself but
any such waiver will not be effective until the 61st day after delivery thereof.
The foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.
 
 
8

--------------------------------------------------------------------------------

 
 
13.           Payment of Collection Costs. If this Note is placed in the hands
of an attorney for collection or enforcement prior to commencing arbitration or
legal proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys’ fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.
 
14.           Opinion of Counsel. In the event that an opinion of counsel is
needed for any matter related to this Note, Lender has the right to have any
such opinion provided by its counsel. Lender also has the right to have any such
opinion provided by Borrower’s counsel.
 
15.           Governing Law. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.
 
16.           Resolution of Disputes.
 
16.1.           Arbitration of Disputes. By its acceptance of this Note, each
party agrees to be bound by the Arbitration Provisions (as defined in the
Purchase Agreement) set forth as an exhibit to the Purchase Agreement.
 
16.2.           Calculation Disputes. Notwithstanding the Arbitration
Provisions, in the case of a dispute as to any Calculation (as defined in the
Purchase Agreement), such dispute will be resolved in the manner set forth in
the Purchase Agreement.
 
17.           Cancellation. After repayment or conversion of the entire
Outstanding Balance (including without limitation delivery of True-Up Shares
pursuant to the payment of the final Installment Amount, if applicable), this
Note shall be deemed paid in full, shall automatically be deemed canceled, and
shall not be reissued.
 
18.           Amendments. The prior written consent of both parties hereto shall
be required for any change or amendment to this Note.
 
19.           Assignments. Borrower may not assign this Note without the prior
written consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.
 
 
9

--------------------------------------------------------------------------------

 
 
20.           Time of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Note and the documents and
instruments entered into in connection herewith.
 
21.           Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
the subsection of the Purchase Agreement titled “Notices.”
 
22.           Liquidated Damages. Lender and Borrower agree that in the event
Borrower fails to comply with any of the terms or provisions of this Note,
Lender’s damages would be uncertain and difficult (if not impossible) to
accurately estimate because of the parties’ inability to predict future interest
rates, future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender’s and Borrower’s expectations that any such liquidated
damages will tack back to the Closing Date for purposes of determining the
holding period under Rule 144).
 
23.           Waiver of Jury Trial. EACH OF BORROWER AND LENDER IRREVOCABLY
WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS
WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER
COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH
PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING
SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.
 
24.           Par Value Adjustments. If at any time Lender delivers a Conversion
Notice to Borrower and as of such date the Installment Conversion Price or
Lender Conversion Price, as applicable, is less than the Par Value, then the
Conversion Amount or Installment Amount, as applicable, and the Outstanding
Balance will each be deemed to have increased immediately prior to the delivery
of the Conversion Notice in an amount equal to the Par Value Adjustment Amount
(the “Par Value Adjustment”). The number of Conversion Shares deliverable
pursuant to any relevant Conversion Notice following a Par Value Adjustment
shall be equal to (a) the Adjusted Conversion Amount, divided by (b) the Par
Value. Lender and Borrower also agree that the Par Value Adjustment shall occur
automatically and without further action by Lender. In the event of a Par Value
Adjustment, Lender will use a Conversion Notice in substantially the form
attached hereto as Exhibit D.
 
[Remainder of page intentionally left blank; signature page follows]
 
 
10

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.
 
BORROWER:
 
Boston Therapeutics, Inc.




By: _______________________                                                     
Name: _____________________              
Title: ______________________  


ACKNOWLEDGED, ACCEPTED AND AGREED:
 
LENDER:
 
Typenex Co-Investment, LLC


By: Red Cliffs Investments, Inc., its Manager




By:  _________________________                                                         
John M. Fife, President
 
 


 
[Signature Page to Convertible Promissory Note]
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1
DEFINITIONS


For purposes of this Note, the following terms shall have the following
meanings:
 
A1.           “Adjusted Conversion Amount” means, with respect to any given
Conversion Amount or Installment Amount, as applicable, subject to a Par Value
Adjustment, the sum of the Conversion Amount or Installment Amount, as
applicable, plus the Par Value Adjustment Amount.
 
A2.           “Adjusted Outstanding Balance” means the Outstanding Balance of
this Note as of the date the applicable Fundamental Default occurred less any
Conversion Delay Late Fees included in such Outstanding Balance.
 
A3.           “Approved Stock Plan” means any stock option plan which has been
approved by the board of directors of Borrower and is in effect as of the
Purchase Price Date, pursuant to which Borrower’s securities may be issued to
any employee, consultant, officer or director for services provided to Borrower.
 
A4.           “Bloomberg” means Bloomberg LP (or if that service is not then
reporting the relevant information regarding the Common Stock, a comparable
reporting service of national reputation selected by Lender and reasonably
satisfactory to Borrower).
 
A5.           “Closing Bid Price” and “Closing Trade Price” means the last
closing bid price and last closing trade price, respectively, for the Common
Stock on its principal market, as reported by Bloomberg, or, if its principal
market begins to operate on an extended hours basis and does not designate the
closing bid price or the closing trade price (as the case may be) then the last
bid price or last trade price, respectively, of the Common Stock prior to
4:00:00 p.m., New York time, as reported by Bloomberg, or, if its principal
market is not the principal securities exchange or trading market for the Common
Stock, the last closing bid price or last trade price, respectively, of the
Common Stock on the principal securities exchange or trading market where the
Common Stock is listed or traded as reported by Bloomberg, or if the foregoing
do not apply, the last closing bid price or last trade price, respectively, of
the Common Stock in the over-the-counter market on the electronic bulletin board
for the Common Stock as reported by Bloomberg, or, if no closing bid price or
last trade price, respectively, is reported for the Common Stock by Bloomberg,
the average of the bid prices, or the ask prices, respectively, of any market
makers for the Common Stock as reported by OTC Markets Group, Inc., and any
successor thereto. If the Closing Bid Price or the Closing Trade Price cannot be
calculated for the Common Stock on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Trade Price (as the case may be) of
the Common Stock on such date shall be the fair market value as mutually
determined by Lender and Borrower. If Lender and Borrower are unable to agree
upon the fair market value of the Common Stock, then such dispute shall be
resolved in accordance with the procedures in Section 16.2. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.
 
A6.           “Conversion” means a Lender Conversion under Section 3 or an
Installment Conversion under Section 8.
 
A7.           “Conversion Factor” means 70%, subject to the following
adjustments. If at any time the average of the three (3) lowest Closing Bid
Prices in the twenty (20) Trading Days immediately preceding any date of
measurement is below $0.15, then in such event the then-current Conversion
Factor shall be reduced by 5% for all future Conversions (subject to other
reductions set forth in this section). Additionally, if at any time after the
Effective Date, Borrower is not DWAC Eligible, then the then-current Conversion
Factor will automatically be reduced by 5% for all future Conversions. If at any
time after the Effective Date, the Conversion Shares are not DTC Eligible, then
the then-current Conversion Factor will automatically be reduced by an
additional 5% for all future Conversions. Finally, in addition to the Default
Effect, if any Major Default occurs after the Effective Date, the Conversion
Factor shall automatically be reduced for all future Conversions by an
additional 5% for each of the first three (3) Major Defaults that occur after
the Effective Date (for the avoidance of doubt, each occurrence of any Major
Default shall be deemed to be a separate occurrence for purposes of the
foregoing reductions in Conversion Factor, even if the same Major Default occurs
three (3) separate times). For example, the first time Borrower is not DWAC
Eligible, the Conversion Factor for future Conversions thereafter will be
reduced from 70% to 65% for purposes of this example. Following such event, the
first time the Conversion Shares are no longer DTC Eligible, the Conversion
Factor for future Conversions thereafter will be reduced from 65% to 60% for
purposes of this example. If, thereafter, there are three (3) separate
occurrences of a Major Default pursuant to Section 4.1(c), then for purposes of
this example the Conversion Factor would be reduced by 5% for the first such
occurrence, and so on for each of the second and third occurrences of such Major
Default.
 
 
Attachment 1 to Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------

 
 
A8.           “Deemed Issuance” means an issuance of Common Stock that shall be
deemed to have occurred on the latest possible permitted date pursuant to the
terms hereof or any applicable Warrant in the event Borrower fails to deliver
Conversion Shares as and when required pursuant to Section 9 of the Note or
Warrant Shares (as defined in the Purchase Agreement) as and when required
pursuant to the Warrant. For the avoidance of doubt, if Borrower has elected or
is deemed under Section 8.3 to have elected to pay an Installment Amount in
Installment Conversion Shares and fails to deliver such Installment Conversion
Shares, such failure shall be considered a Deemed Issuance hereunder even if an
Equity Conditions Failure exists at that time or other relevant date of
determination.
 
A9.           “Default Effect” means multiplying the Outstanding Balance as of
the date the applicable Event of Default occurred by (i) 15% for each occurrence
of any Major Default, or (ii) 5% for each occurrence of any Minor Default, and
then adding the resulting product to the Outstanding Balance as of the date the
applicable Event of Default occurred, with the sum of the foregoing then
becoming the Outstanding Balance under this Note as of the date the applicable
Event of Default occurred; provided that the Default Effect may only be applied
three (3) times hereunder with respect to Major Defaults and three (3) times
hereunder with respect to Minor Defaults; and provided further that the Default
Effect shall not apply to any Event of Default pursuant to Section 4.1(b)
hereof.
 
A10.           “DTC” means the Depository Trust Company.
 
A11.           “DTC Eligible” means, with respect to the Common Stock, that such
Common Stock is eligible to be deposited in certificate form at the DTC, cleared
and converted into electronic shares by the DTC and held in the name of the
clearing firm servicing Lender’s brokerage firm for the benefit of Lender.
 
A12.           “DTC/FAST Program” means the DTC’s Fast Automated Securities
Transfer program.
 
A13.           “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.
 
A14.           “DWAC Eligible” means that (i) Borrower’s Common Stock is
eligible at DTC for full services pursuant to DTC’s operational arrangements,
including without limitation transfer through DTC’s DWAC system, (ii) Borrower
has been approved (without revocation) by the DTC’s underwriting department,
(iii) Borrower’s transfer agent is approved as an agent in the DTC/FAST Program,
(iv) the Conversion Shares are otherwise eligible for delivery via DWAC; (v)
Borrower has previously delivered all Conversion Shares to Lender via DWAC; and
(vi) Borrower’s transfer agent does not have a policy prohibiting or limiting
delivery of the Conversion Shares via DWAC.
 
A15.           “Equity Conditions Failure” means that any of the following
conditions has not been satisfied during any applicable Equity Conditions
Measuring Period (as defined below): (i) with respect to the applicable date of
determination all of the Conversion Shares would be freely tradable under Rule
144 or without the need for registration under any applicable federal or state
securities laws (in each case, disregarding any limitation on conversion of this
Note); (ii) on each day during the period beginning one month prior to the
applicable date of determination and ending on and including the applicable date
of determination (the “Equity Conditions Measuring Period”), the Common Stock is
listed or designated for quotation (as applicable) on any of NYSE, NASDAQ,
OTCQX, or OTCQB (each, an “Eligible Market”) and shall not have been suspended
from trading on any such Eligible Market (other than suspensions of not more
than two (2) Trading Days and occurring prior to the applicable date of
determination due to business announcements by Borrower); (iii) on each day
during the Equity Conditions Measuring Period, Borrower shall have delivered all
shares of Common Stock issuable upon conversion of this Note on a timely basis
as set forth in Section 9 hereof and all other shares of capital stock required
to be delivered by Borrower on a timely basis as set forth in the other
Transaction Documents; (iv) any shares of Common Stock to be issued in
connection with the event requiring determination may be issued in full without
violating Section 12 hereof (Lender acknowledges that Borrower shall be entitled
to assume that this condition has been met for all purposes hereunder absent
written notice from Lender); (v) any shares of Common Stock to be issued in
connection with the event requiring determination may be issued in full without
violating the rules or regulations of the Eligible Market on which the Common
Stock is then listed or designated for quotation (as applicable); (vi) on each
day during the Equity Conditions Measuring Period, no public announcement of a
pending, proposed or intended Fundamental Transaction shall have occurred which
has not been abandoned, terminated or consummated; (vii) Borrower shall have no
knowledge of any fact that would reasonably be expected to cause any of the
Conversion Shares to not be freely tradable without the need for registration
under any applicable state securities laws (in each case, disregarding any
limitation on conversion of this Note); (viii) on each day during the Equity
Conditions Measuring Period, Borrower otherwise shall have been in material
compliance with each, and shall not have breached any, term, provision,
covenant, representation or warranty of any Transaction Document; (ix) without
limiting clause (viii) above, on each day during the Equity Conditions Measuring
Period, there shall not have occurred an Event of Default or an event that with
the passage of time or giving of notice would constitute an Event of Default;
(x) on each Installment Date, the average and median daily dollar volume of the
Common Stock on its principal market for the previous twenty (20) Trading Days
shall be greater than $5,000.00; (xi) the ten (10) day average VWAP of the
Common Stock is greater than $0.05, and (xii) the Common Stock shall be DWAC
Eligible as of each applicable Installment Date or other date of determination.
 
 
Attachment 1 to Convertible Promissory Note, Page 2

--------------------------------------------------------------------------------

 
 
A16.           “Excluded Securities” means any shares of Common Stock, options,
or convertible securities issued or issuable in connection with any Approved
Stock Plan; provided that the option term, exercise price or similar provisions
of any issuances pursuant to such Approved Stock Plan are not amended, modified
or changed on or after the Purchase Price Date.
 
A17.           “Free Trading” means that (a) the shares or certificate(s)
representing the applicable shares of Common Stock have been cleared and
approved for public resale by the compliance departments of Lender’s brokerage
firm and the clearing firm servicing such brokerage, and (b) such shares are
held in the name of the clearing firm servicing Lender’s brokerage firm and have
been deposited into such clearing firm’s account for the benefit of Lender.
 
A18.           “Fundamental Default” means that Borrower either fails to pay the
entire Outstanding Balance to Lender on or before the Maturity Date or fails to
pay the Mandatory Default Amount within three (3) Trading Days of the date
Lender delivers any notice of acceleration to Borrower pursuant to Section 4.2
of this Note.
 
A19.           “Fundamental Default Conversion Value” means the Adjusted
Outstanding Balance multiplied by the highest Fundamental Default Ratio that
occurs during the Fundamental Default Measuring Period.
 
A20.           “Fundamental Default Measuring Period” means a number of months
equal to the Outstanding Balance as of the date the Fundamental Default occurred
divided by the Installment Amount, with such number being rounded up to the next
whole month; provided, however, that if Borrower repays the entire Outstanding
Balance prior to the conclusion of the Fundamental Default Measuring Period, the
Fundamental Default Measuring Period shall end on the date of repayment. For
illustration purposes only, if the Outstanding Balance were equal to $125,000.00
as of the date a Fundamental Default occurred and if the Installment Amount were
$28,500.00, then the Fundamental Default Measuring Period would equal five (5)
months calculated as follows: $125,000.00/$28,500.00 equals 4.386, rounded up to
five (5).
 
A21.           “Fundamental Default Ratio” means a ratio that will be calculated
on each Trading Day during the Fundamental Default Measuring Period by dividing
the Closing Trade Price for the Common Stock on a given Trading Day by the
Lender Conversion Price (as adjusted pursuant to the terms hereof) in effect for
such Trading Day.
 
A22.           “Fundamental Liquidated Damages Amount” means the greater of (i)
(a) the quotient of the Outstanding Balance on the date the Fundamental Default
occurred divided by the then-current Conversion Factor, minus (b) the
Outstanding Balance on the date the Fundamental Default occurred, or (ii) the
Fundamental Default Conversion Value.
 
A23.           “Fundamental Transaction” means that (i) (a) Borrower or any of
its subsidiaries shall, directly or indirectly, in one or more related
transactions, consolidate or merge with or into (whether or not Borrower or any
of its subsidiaries is the surviving corporation) any other person or entity, or
(b) Borrower or any of its subsidiaries shall, directly or indirectly, in one or
more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (c) Borrower or any of its subsidiaries
shall, directly or indirectly, in one or more related transactions, allow any
other person or entity to make a purchase, tender or exchange offer that is
accepted by the holders of more than 50% of the outstanding shares of voting
stock of Borrower (not including any shares of voting stock of Borrower held by
the person or persons making or party to, or associated or affiliated with the
persons or entities making or party to, such purchase, tender or exchange
offer), or (d) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (e) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or (ii) any “person” or “group” (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.
 
 
Attachment 1 to Convertible Promissory Note, Page 3

--------------------------------------------------------------------------------

 
 
A24.           “Installment Amount” means the greater of (i) $37,500.00
($225,000.00 ÷ 6), plus the sum of any accrued and unpaid interest as of the
applicable Installment Date, and accrued and unpaid late charges, if any, under
this Note as of the applicable Installment Date, and any other amounts accruing
or owing to Lender under this Note as of such Installment Date, and (ii) the
then Outstanding Balance divided by the number of Installment Dates remaining
prior to the Maturity Date.
 
A25.           “Lender Conversion Share Value” means the product of the number
of Lender Conversion Shares deliverable pursuant to any Lender Conversion
multiplied by the Closing Trade Price of the Common Stock on the Delivery Date
for such Lender Conversion.
 
A26.           “Major Default” means any Event of Default occurring under
Sections 4.1(a) (failure to pay), (c) (delivery of Installment Conversion Shares
or True-Up Shares), (k) (SEC reporting), or (m) (Share Reserve) of this Note.
 
A27.           “Mandatory Default Amount” means the greater of (i) the
Outstanding Balance divided by the Installment Conversion Price on the date the
Mandatory Default Amount is demanded, multiplied by the VWAP on the date the
Mandatory Default Amount is demanded, or (ii) the Outstanding Balance following
the application of the Default Effect.
 
A28.           “Market Capitalization” means the product equal to (a) the
average VWAP of the Common Stock for the immediately preceding fifteen (15)
Trading Days, multiplied by (b) the aggregate number of outstanding shares of
Common Stock as reported on Borrower’s most recently filed Form 10-Q or Form
10-K.
 
A29.           “Market Price” means the Conversion Factor multiplied by the
average of the three (3) lowest Closing Bid Prices in the twenty (20) Trading
Days immediately preceding the applicable Conversion.
 
A30.           “Minor Default” means any Event of Default that is not a Major
Default or a Fundamental Default.
 
A31.           “OID” means an original issue discount.
 
A32.           “Optional Prepayment Liquidated Damages Amount” means an amount
equal to the difference between (a) the product of (i) the number of shares of
Common Stock obtained by dividing (1) the applicable Optional Prepayment Amount
by (2) the Lender Conversion Price as of the date Borrower delivered the
applicable Optional Prepayment Amount to Lender, multiplied by (ii) the Closing
Trade Price of the Common Stock on the date Borrower delivered the applicable
Optional Prepayment Amount to Lender, and (b) the applicable Optional Prepayment
Amount paid by Borrower to Lender. For illustration purposes only, if the
applicable Optional Prepayment Amount were $50,000.00, the Lender Conversion
Price as of the date the Optional Prepayment Amount was paid to Lender was equal
to $0.75 per share of Common Stock, and the Closing Trade Price of a share of
Common Stock as of such date was equal to $1.00, then the Optional Prepayment
Liquidated Damages Amount would equal $16,666.67 computed as follows: (a)
$66,666.67 (calculated as (i) (1) $50,000.00 divided by (2) $0.75 multiplied by
(ii) $1.00) minus (b) $50,000.00.
 
A33.           “Other Agreements” means, collectively, (a) all existing and
future agreements and instruments between, among or by Borrower (or an
affiliate), on the one hand, and Lender (or an affiliate), on the other hand,
and (b) any financing agreement or a material agreement that affects Borrower’s
ongoing business operations.
 
A34.           “Outstanding Balance” means as of any date of determination, the
Purchase Price, as reduced or increased, as the case may be, pursuant to the
terms hereof for payment, Conversion, offset, or otherwise, plus the OID, the
Transaction Expense Amount, accrued but unpaid interest, collection and
enforcements costs (including attorneys’ fees) incurred by Lender, transfer,
stamp, issuance and similar taxes and fees related to Conversions, and any other
fees or charges (including without limitation Conversion Delay Late Fees)
incurred under this Note.
 
 
Attachment 1 to Convertible Promissory Note, Page 4

--------------------------------------------------------------------------------

 
 
A35.           “Par Value” means the par value of the Common Stock on any
relevant date of determination. The Par Value as of the Effective Date is
$0.001.
 
A36.           “Par Value Adjustment Amount” means an amount added to both the
Conversion Amount or Installment Amount, as applicable, and the Outstanding
Balance pursuant to Section 24, calculated as follows: (a) the number of
Conversion Shares deliverable under a particular Conversion Notice (prior to any
Par Value Adjustment) multiplied by the Par Value, less (b) the Conversion
Amount or Installment Amount, as applicable (prior to any Par Value Adjustment).
For illustration purposes only, if for a given Conversion, the Installment
Amount was $20,000, the Installment Conversion Price was $0.0008 and the Par
Value was $0.001 then the Par Value Adjustment Amount would be $5,000.00
(25,000,000 Conversion Shares ($20,000.00/$0.0008) multiplied by the Par Value
of $0.001 ($25,000.00) minus the Installment Amount of $20,000.00 equals
$5,000.00).
 
A37.           “Purchase Price Date” means the date the Purchase Price is
delivered by Lender to Borrower.
 
A38.           “Trading Day” means any day on which the Common Stock is traded
or tradable for any period on the Common Stock’s principal market, or on the
principal securities exchange or other securities market on which the Common
Stock is then being traded.
 
A39.           “VWAP” means the volume weighted average price of the Common
stock on the principal market for a particular Trading Day or set of Trading
Days, as the case may be, as reported by Bloomberg.
 
 
Attachment 1 to Convertible Promissory Note, Page 5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Typenex Co-Investment, LLC
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601


Boston Therapeutics,
Inc.                                                                                                                                          Date:
__________________
Attn: David Platt, CEO
1750 Elm Street, Suite 103
Manchester, New Hampshire 03104


LENDER CONVERSION NOTICE


The above-captioned Lender hereby gives notice to Boston Therapeutics, Inc., a
Delaware corporation (the “Borrower”), pursuant to that certain Convertible
Promissory Note made by Borrower in favor of Lender on March 12, 2015 (the
“Note”), that Lender elects to convert the portion of the Note balance set forth
below into fully paid and non-assessable shares of Common Stock of Borrower as
of the date of conversion specified below. Said conversion shall be based on the
Lender Conversion Price set forth below. In the event of a conflict between this
Lender Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Lender Conversion Notice to conform to the Note.
Capitalized terms used in this notice without definition shall have the meanings
given to them in the Note.
 
 
A.
Date of Conversion:
____________

 
B.
Lender Conversion #:
____________

 
C.
Conversion Amount:
____________

 
D.
Lender Conversion Price:  _______________

 
E.
Lender Conversion Shares:  _______________ (C divided by D)

 
F.
Remaining Outstanding Balance of Note:  ____________*

 
* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Lender Conversion Notice and such Transaction Documents.


 
$_________________ of the Conversion Amount converted hereunder shall be
deducted from the Installment Amount(s) relating to the following Installment
Date(s): __________________________________________.




Please transfer the Lender Conversion Shares electronically (via DWAC) to the
following account:
Broker:                                                     Address: ____________________                     
DTC#:                                                                                                        ____________________
Account
#:                                                                                              
____________________
Account Name:                                     


To the extent the Lender Conversion Shares are not able to be delivered to
Lender electronically via the DWAC system, deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Lender
Conversion Notice (by facsimile transmission or otherwise) to:
_____________________________________
_____________________________________
_____________________________________
 
 
 
 


 
Exhibit A to Convertible Promissory Note, Page 1
 
 

--------------------------------------------------------------------------------

 
 
Sincerely,


Lender:


Typenex Co-Investment, LLC


By: Red Cliffs Investments, Inc., its Manager




By:                                                          
John M. Fife, President
 
 
 


 
Exhibit A to Convertible Promissory Note, Page 2
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Boston Therapeutics, Inc.
1750 Elm Street, Suite 103
Manchester, New Hampshire 03104






Typenex Co-Investment, LLC                                  Date: _____________
Attn: John Fife
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601
INSTALLMENT NOTICE
 
The above-captioned Borrower hereby gives notice to Typenex Co-Investment, LLC,
a Utah limited liability company (the “Lender”), pursuant to that certain
Convertible Promissory Note made by Borrower in favor of Lender on March 12,
2015 (the “Note”), of certain Borrower elections and certifications related to
payment of the Installment Amount of $_________________ due on ___________, 201_
(the “Installment Date”). In the event of a conflict between this Installment
Notice and the Note, the Note shall govern, or, in the alternative, at the
election of Lender in its sole discretion, Lender may provide a new form of
Installment Notice to conform to the Note. Capitalized terms used in this notice
without definition shall have the meanings given to them in the Note.
 
INSTALLMENT CONVERSION AND CERTIFICATIONS
AS OF THE INSTALLMENT DATE


A.
INSTALLMENT CONVERSION

 
 
A.
Installment Date: ____________, 201_

 
B.
Installment Amount:
____________

 
C.
Portion of Installment Amount to be Paid in Cash: ____________

 
D.
Portion of Installment Amount to be Converted into Common Stock: ____________ (B
minus C)

 
E.
Installment Conversion Price:  _______________ (lower of (i) Lender Conversion
Price in effect and (ii) Market Price as of Installment Date)

 
F.
Installment Conversion Shares:  _______________ (D divided by E)

 
G.
Remaining Outstanding Balance of Note:  ____________ *

 
* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Installment Notice and such Transaction Documents.


B.
EQUITY CONDITIONS CERTIFICATION

 
1.
Market Capitalization:________________

 
(Check One)
 
2.
_________ Borrower herby certifies that no Equity Conditions Failure exists as
of the Installment Date.

 
3.
_________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

 
 
Exhibit B to Convertible Promissory Note, Page 1
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
Sincerely,
 
Borrower:
 
Boston Therapeutics, Inc.
 


 
By:  ____________________
 
Name: __________________                       
 
Title: ___________________         
 
 
Exhibit B to Convertible Promissory Note, Page 2
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


Typenex Co-Investment, LLC
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601


Boston Therapeutics,
Inc.                                                                                                                                          Date:
__________________
Attn: David Platt, CEO
1750 Elm Street, Suite 103
Manchester, New Hampshire 03104
TRUE-UP NOTICE
 
The above-captioned Lender hereby gives notice to Boston Therapeutics, Inc., a
Delaware corporation (the “Borrower”), pursuant to that certain Convertible
Promissory Note made by Borrower in favor of Lender on March 12, 2015 (the
“Note”), of True-Up Conversion Shares related to _____________, 201_ (the
“Installment Date”). In the event of a conflict between this True-Up Notice and
the Note, the Note shall govern, or, in the alternative, at the election of
Lender in its sole discretion, Lender may provide a new form of True-Up Notice
to conform to the Note. Capitalized terms used in this notice without definition
shall have the meanings given to them in the Note.
 
TRUE-UP CONVERSION SHARES AND CERTIFICATIONS
AS OF THE TRUE-UP DATE


1.
TRUE-UP CONVERSION SHARES

 
 
A.
Installment Date: ____________, 201_

 
 
B.
True-Up Date: ____________, 201_

 
 
C.
Portion of Installment Amount Converted into Common Stock:
_____________

 
 
D.
True-Up Conversion Price:  _______________ (lower of (i) Lender Conversion Price
in effect and (ii) Market Price as of True-Up Date)

 
 
E.
True-Up Conversion Shares:  _______________ (C divided by D)

 
 
F.
Installment Conversion Shares Delivered: ________________

 
 
G.
True-Up Conversion Shares to be Delivered: ________________ (only applicable if
E minus F is greater than zero)

 
2.
EQUITY CONDITIONS CERTIFICATION (Section to be completed by Borrower)

 
 
A.
Market Capitalization:________________

 
(Check One)
 
 
B.
_________ Borrower herby certifies that no Equity Conditions Failure exists as
of the applicable True-Up Date.

 
 
Exhibit C to Convertible Promissory Note, Page 1
 
 

--------------------------------------------------------------------------------

 
 
 
C.
_________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Sincerely,


Lender:                      


Typenex Co-Investment, LLC


By: Red Cliffs Investments, Inc., its Manager




By:  ________________________                                                         
John M. Fife, President




ACKNOWLEDGED AND CERTIFIED BY:
 
Borrower:
 
Boston Therapeutics, Inc.
 


 
By: ______________________
 
Name: ____________________                 
 
Title: _____________________
 
Exhibit C to Convertible Promissory Note, Page 2
 
 

--------------------------------------------------------------------------------

 




EXHIBIT D


Typenex Co-Investment, LLC
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601




Boston Therapeutics,
Inc.                                                                                                                                          Date:
__________________
Attn: David Platt, CEO
1750 Elm Street, Suite 103
Manchester, New Hampshire 03104


CONVERSION NOTICE


The above-captioned Lender hereby gives notice to Boston Therapeutics, Inc., a
Delaware corporation (the “Company”), pursuant to that certain Convertible
Promissory Note made by the Company in favor of the Lender on March 12, 2015
(the “Note”), that the Lender elects to convert the portion of the Outstanding
Balance of the Note set forth below into fully paid and non-assessable shares of
Common Stock of the Company as of the date of conversion specified below. Such
conversion shall be based on the Conversion Price set forth below. In the event
of a conflict between this Conversion Notice and the Note, the Note shall
govern, or, in the alternative, at the election of the Lender in its sole
discretion, the Lender may provide a new form of Conversion Notice to conform to
the Note.
 
 
A.
Date of Conversion: ____________

 
B.
Conversion #:  ____________

 
C.
Conversion Amount:  ____________

 
D.
Par Value Adjustment Amount: ___________

 
E.
Adjusted Conversion Amount: ____________ (C plus D)

 
F.
Conversion Price: ______ (Par Value)

 
G.
Conversion Shares:  _______________ (E divided by F)

 
H.
Remaining Outstanding Balance of Note:  ____________*

 
* Subject to adjustments for corrections, defaults, and other adjustments
permitted by the Master Note the terms of which shall control in the event of
any dispute between the terms of this Conversion Notice and such Master Note.
 
$_________________ of the Conversion Amount converted hereunder shall be
deducted from the Installment Amount(s) relating to the following Installment
Date(s): __________________________________________.




Please transfer the Lender Conversion Shares electronically (via DWAC) to the
following account:
Broker:                                                     Address:
__________________________
DTC#:                                                     
                                                  __________________________
Account
#:                                                                                              
__________________________                         
Account Name:                                      


To the extent the Lender Conversion Shares are not able to be delivered to
Lender electronically via the DWAC system, deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Lender
Conversion Notice (by facsimile transmission or otherwise) to:
_____________________________________
_____________________________________
_____________________________________
 
 
Exhibit D to Convertible Promissory Note, Page 1
 
 

--------------------------------------------------------------------------------

 
 
Sincerely,


Lender:


Typenex Co-Investment, LLC


By: Red Cliffs Investments, Inc., its Manager




By:  __________________________                                                         
John M. Fife, President
 
 
Exhibit D to Convertible Promissory Note, Page 2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------